Order unanimously affirmed without costs. Memorandum: Supreme Court did not err in granting plaintiffs motion for a new trial on the ground that the verdict was inconsistent and against the weight of the evidence. The jury’s finding that defendant was negligent in allowing a dangerous condition to exist at the entranceway of its restaurant cannot be reconciled with the finding that the condition was not a proximate cause of plaintiffs fall (see, Bucich v City of New York, 111 AD2d 646, 647). Although defendant claimed that plaintiff caused her own fall because she was intoxicated and failed to look where she was going, her inadvertence, "while pertinent to the issue of contributory negligence, does not equate with a lack of proximate cause” (Bucich v City of New York, supra, at 648). (Appeal from Order of Supreme Court, Chautauqua County, Gerace, J.—New Trial.) Present—Denman, P. J., Green, Balio, Boehm and Fallon, JJ.